



February 17, 2020


Robert Hagerty


Dear Bob,


This letter agreement (the "Agreement") is entered into between you and
Plantronics, Inc., now branded as Poly (the "Company") effective as of February
10, 2020 (the "Effective Date"), to confirm the terms of your employment with
the Company as of the Effective Date. This Agreement supersedes and replaces any
an all employment terms, compensation, or benefits you may have had or to which
you may have been entitled prior to the effective date. Unless agreed to in
writing by you and the Company, this Agreement and your employment with the
Company will terminate on the date that a permanent Chief Executive Officer of
the Company commences employment with the Company (the date of your actual
termination of employment, the "Separation Date"). For the avoidance of doubt,
the expectation is that following the Separation Date that you would continue to
serve as a member of the Company's Board of Directors (the "Board")




Title
Interim Chief Executive Officer, reporting to the Board.
 
 
Annualized Base Salary
$800,000 per year, payable biweekly in accordance with our standard payroll
practices and less applicable tax withholding. Notwithstanding the foregoing if
the Separation Date occurs prior to the three-month anniversary of the Effective
Date, you will receive an additional payment, less applicable tax withholding,
equal to $200,000 less the amount of base salary (calculated on a pre-tax basis)
you received in the role of Interim Chief Executive Officer prior to the
Separation Date.
 
 
Bonus Opportunity
*     $400,000, at target performance, payable to the extent earned, within 30
days following the Separation Date.
* Performance objectives for the bonus will be reviewed and discussed between
you and the Chair of the Compensation Committee of the Board (the "Committee")
and will include objectives tied to your service in the role as Interim Chief
Executive Officer and/or Company-wide incentive plan metrics.
* The bonus will be paid, to the extent earned, within thirty (30) days of the
Separation Date.
 
 
Restricted Stock Units
It will be recommended to the Board or Committee that you receive an award of
45,000 restricted stock units "RSUs") that will become eligible to vest as to
7,500 RSUs each month following the date of grant that you continue to serve as
the Interim Chief Executive Officer; provided, however, that if the Separation
Date occurs prior to the three-month anniversary of the Effective Date, you will
become eligible to vest in an aggregate of 22,500 RSUs subject to the award. Any
RSUs that are not eligible to vest as of the Separation Date will terminate and
be cancelled as of the Separation Date. The RSUs will be granted on the
fifteenth day of the calendar month after approval by the Board of Directors (or
the next trading day of the Company's common stock on the New York Stock
Exchange if the fifteenth day is not a trading day) (the date of each grant or
RSUs, the "Award Date") and will vest and be settled on the latter of the (i)
12-month anniversary of the applicable Award Date, or (ii) the Separation Date.
All vesting is subject to your continued service to the Company through the
applicable vesting date (whether as an employee, member of the Board, or
otherwise).








--------------------------------------------------------------------------------





General Benefits
You will be eligible to participate in Company benefit programs as available or
that become available to other similarly situated employees of the Company,
subject to the generally applicable terms and conditions of each program. The
continuation or termination of each program will be at the discretion of the
Company. Life, Medical, Dental and Disability coverage will begin on the
Effective Date.
 
 
Executive Physical Program


You will be automatically enrolled in our Executive Health Exam Program. This
program is aimed to give you guidance and direction on further health items to
follow up on. To qualify you must schedule the appointment through the
pre-identified network of doctors.
 
 
401(k)
You are eligible to join the Plantronics, Inc. 401(k). Plantronics will match
100% of every $1.00 you contribute for the first 3% of your eligible
compensation and 50% of every $1.00 you contribute for the next 3% of your
eligible compensation for a maximum of up to 4.5% of your eligible compensation
each pay period. The matching contribution is 100% vested immediately. If after
30 days from your date of hire you have not actively selected a contribution
amount to set aside each pay period, Plantronics will automatically enroll you
at a discretionary employee contribution of 3% of your eligible earnings on a
bi-weekly basis to the 401(k).
 
 
Non-Qualified Deferred Compensation Plan
You may be eligible to participate in a non-qualified deferred compensation
plan, subject to the terms and conditions of the Plan Document. An eligible
participant may elect to defer prospective compensation not yet earned by
submitting a Compensation Deferral Agreement during the enrollment periods. For
more information regarding the Plantronics, Inc. Deferred Compensation Plan,
please see the Prospectus.
 
 
ESPP
You will be eligible to participate in the Company’s Employee Stock Purchase
Plan, subject to its terms.







Please be aware that your employment with the Company is for no specified period
and constitutes at-will employment. As a result, you are free to resign at any
time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice. We request that, in the event of resignation,
you give the Company at least two weeks’ prior notice.


You agree that, during the term of your employment with the Company, you will
devote substantially all of your professional time to your responsibilities at
the Company, and you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company, except that you may continue providing services and
engage in activities as set forth on Addendum A to this Letter Agreement.


As a Company employee, you will be expected to abide by company rules and
standards as presented in our Employee Handbook and our World Wide Code of
Business Conduct and Ethics.







--------------------------------------------------------------------------------





As a condition of your employment, you will also be required to sign and comply
with:


Employee, Confidential Information, and Invention Assignment Agreement which
requires, among other provisions, (i) the assignment of patent, copyright and
other intellectual property rights to any invention made during your employment
at the Company, and (ii) non-disclosure of proprietary information.


Export Compliance: Before releasing certain export-controlled technology and
software to you during your employment at Plantronics, the Company may be
required to obtain an export license in accordance with United States law. The
Company will inform you if an export license is needed. If an export license is
required, then your continued employment with the Company is contingent upon
receipt of the export license or authorization, and the Company will have no
obligation to employ you or provide you with any compensation or benefits until
the export license or authorization is secure.


All payments and benefits under this Agreement are subject to applicable tax and
other withholdings. To the extent that reimbursements or other in-kind benefits
under this letter constitute “nonqualified deferred compensation” for purposes
of Internal Revenue Code section 409A, (i) all expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by you, (ii) any
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided, in any taxable year shall in
any way affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year, and (iv) except as specifically provided
herein or in the applicable reimbursement arrangement, any such reimbursements
or in-kind benefits must be for expenses incurred and benefits provided during
the your lifetime. In no event will the Company be held liable for any taxes,
interest, penalties or other amounts owed by you under Code Section 409A.


To indicate your acceptance of the Company’s offer of employment as stated
above, please sign and date this Agreement in the space provided below. This
Agreement, including, but not limited to, its at-will employment provision, may
not be modified or amended except by a written agreement signed by you and a
member of the Board.


I look forward to working with you!


Sincerely,
PLANTRONICS, INC.






/s/ Greg Hammann_______________________
Greg Hammann
Chair of Compensation Committee






Agreed to and accepted:




Signature:         /s/ Robert Hagerty_____________    


Printed Name:         Robert Hagerty    











--------------------------------------------------------------------------------









ADDENDUM A


OTHER SERVICES AND ACTIVITIES




Board Advisor to OWAL
Board member to Diablo Country Club



